PER CURIAM.
Where a defendant was in a position of familial authority and by virtue of that authority a special trust existed which he breached, a valid reason for a guideline departure sentence existed. Gopaul v. State, 536 So.2d 296 (Fla. 3d DCA 1988). In our view the same rule applies notwithstanding that the rape victim is the defendant’s emancipated teen-aged daughter. It was the familial relationship which brought the girl, along with her infant child, back to her father’s home for a visit where she was forced to submit to her father’s advances under the threat of violence.
Affirmed.